Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, $0.01 Par Value, of SG Blocks, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: November 18, 2011 TAG PARTNERS, LLC By: /s/ Paul M. Galvin Paul M. Galvin, Managing Member By: /s/ Joseph Tacopina Joseph Tacopina, Managing Member /s/ Paul M. Galvin PAUL M. GALVIN /s/ Joseph Tacopina JOSEPH TACOPINA
